Grant, J.
(after stating the facts). It appears both from the petition for writ of mandamus and in the answer that at the time the petition was filed no school had been taught in the new district. The petition says that the school officers have contracted with a teacher to conduct the Deckerville high school for the winter and spring terms. The petition was filed January 13, 1902. The apportionment of the school moneys in November, 1901, was based upon the reports of 1900. The interest upon this primary school fund is computed to the 1st day of April in each year by the auditor general. It is after that apportioned by the superintendent of public instruction to the various school districts, based upon the number of children in each school district for the previous year, and is apportioned semi-annually between the 1st and 10th days *274of May and the 1st and 10th days of November each year.
We think the court was wrong in holding that, under the terms of the act, the relator had a right to a division of the primary school moneys apportioned to the respondent. The moneys to be afterwards ascertained and apportioned were not included within the terms of the act. The answer, which must be taken as true, alleges that no teachers have been employed by the relator since its organization; that the respondent has maintained a school, and that it has been open and free to the whole of the original district; and that a large number of pupils residing within the territory of that district have attended the respondent’s school, and are now in attendance, without charge for tuition. Further, by section 5, art. 13, of the Constitution, no school district which neglects to maintain a school for at least three months in each year shall be entitled for the ensuing year to its proportion of the primary school fund. Although the relator had been organized for eight months prior to the time of filing its petition, and more than six months prior to the apportionment to the respondent, yet it had no school. It could not, under this provision, receive the money directly from the 'State.
Judgment reversed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.